DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments, And/Or Claims
The Applicants amendments/remarks received 5/28/2021 are acknowledged.  Claims 1, 12, 17 and 27 are amended; claims 2-3, 11, 16, 18 and 26 are canceled; claims 1, 4-10, 12-15, 17, 19-25 and 27 are pending; claims 13-15 are withdrawn; claims 1, 4-10, 12, 17, 19-25 and 27 have been examined on the merits.

Information Disclosure Statement
The information disclosure statement submitted on 4/29/2021 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The rejection of claims 1, 4-10, 12, 17, 19-25 and 27 under 35 U.S.C. § 112(a) for failure to comply with the written description requirement regarding the availability of a biological material, as set forth at pp. 3-5 of the previous Office Action, is withdrawn in view of the Applicant’s representative averring (a) that the deposited material has been accepted for deposit under the Budapest Treaty on the International Recognition of the Deposit of Microorganisms for the purpose of Patent Procedure and (b) that all restrictions on the availability to the public of the material so deposited will be irrevocably removed upon the granting of a patent, on p. 7 of the Remarks received 5/28/2021.
The rejection of claims 1, 4-10, 12, 17, 19-25 and 27 under 35 U.S.C. § 112(b), as set forth at pp. 5-8 of the previous Office Action, is withdrawn in view of the amendment of the claims.

Claim Rejections - 35 USC § 102
The rejection of claims 1, 5, 17 and 20 under 35 U.S.C. § 102(a)(1) over Zhou et al., 2010 (cite U, PTO-892, 1/28/2021) as set forth at pp. 8-10 of the previous Office Action, is withdrawn in view of the amendment of the claims.

Response to Amendment
The Declaration under 37 CFR 1.132 of inventor Gentaro Yasuda filed 5/28/2021 is insufficient to overcome the rejection of claims 1, 4-5, 12, 17, 19-20 and 27 based upon Hung et al., 2012 (NPL cite B7, IDS, 3/28/2019; herein “Hung”) under 35 U.S.C. 103 or the rejection of claims 1, 4-10, 12, 17, 19-25 and 27 based upon Hung in view of Iwanami et al., US Patent 4919936, issued 4/24/1990 (cite A3, IDS, 6/20/2016; herein “Iwanami”) and Uesugi et al., US 20150079059 (cite A2, IDS, 6/20/2016; herein “Uesugi”) under 35 U.S.C. 103 as set forth in the last Office action because:  no evidence is presented showing or suggesting that the results of Hung are in error or that the method of Hung does not make obvious the methods of claims 1, 4-5, 12, 17, 19-20 and 27 or that the method made obvious by Hung in view of Iwanami and Uesugi does not make obvious the methods of claims 1, 4-5, 12, 17, 19-20 and 27.  Because 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-5, 12, 17, 19-20 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Hung et al., 2012 (NPL cite B7, IDS, 3/28/2019; herein “Hung”).
Hung teaches methods of growing poultry (broiler chickens), i.e. a method for breeding poultry, wherein the feed conversion ratio (FCR) of the birds is improved (Abst.), i.e. a method for improving a FCR of poultry, the method comprising feeding Bacillus coagulans strain ATCC 7050 (BC) to the poultry at a late stage of poultry production, i.e. from 22-42 days which includes the finisher feeding stage of poultry production, which the original disclosure describes as days 35-42 (p. 875, “Experimental diets”; Table 1; [0039] of published application) wherein the FCR was improved by 8 – 10.3% (calculated below).
Hung’s method fed the chickens 0.1, 0.2 or 0.25 g of B. coagulans strain ATCC 7050 per kg feed (p. 875, “Experimental diets”; Tables 1 and 2) wherein the B. coagulans (BC 7050) had a titer of 1 x 1011.2 cfu/g (Ibid.) which is 1.6 x 1011 cfu/g of B. coagulans 7050; hence, the chickens in the group labeled “B coagulans (0.1 g/kg)” were fed 1.6 x 107 cfu BC 7050/g of feed (1.6 x 1011 cfu of BC 7050 in 1000.1 grams of feed = 1.6 x 107 cfu BC 7050/g of feed), the chickens in the group labeled “B coagulans (0.2 g/kg)” were fed 3.2 x 107 cfu BC 7050/g of feed, and the chickens in the group labeled “B coagulans (0.25 g/kg)” were fed 4.0 x 107 cfu BC 7050/g of feed.  The BC is fed with 
The improvement in FCR seen in the broiler chickens fed Bacillus coagulans 7050 at a finisher feeding stage of poultry production is presented in Table 2 of Hung.  
Table 2 of Hung shows that the poultry receiving 1.6 x 107 cfu BC 7050/g of feed had an FCR improvement ((difference between experimental and control FCR)/control FCR) of 10.3%, the poultry receiving 3.2 x 107 cfu BC 7050/g of feed had an FCR improvement of 8% and the poultry receiving 4.0 x 107 cfu BC 7050/g of feed had an FCR improvement of 8.6%; thus, in the method of Hung, feeding the poultry Bacillus coagulans strain ATCC 7050 at the finisher feeding stage of poultry production improves the FCR by at least 7-10% when compared with control that Bacillus coagulans is not fed to, at the finisher feeding stage.
The Bacillus coagulans strain taught by Hung (ATCC 7050) would appear to be the claimed Bacillus coagulans strain CP3425 deposited under Accession No. NITE BP-01693 because the Bacillus coagulans strain in Hung improves the FCR of poultry by at least 7% when fed to poultry at a finishing stage of poultry production when compared with control that Bacillus coagulans is not fed to.  It must be recognized that the claims are drawn to methods using compositions comprising the Bacillus coagulans strain CP3425 deposited as NITE BP-01693 not to the deposit itself or the label.  Hence, the Bacillus coagulans strain taught by Hung (ATCC 7050) would appear to be the Bacillus coagulans strain CP3425 deposited as NITE BP-01693 because it is a Bacillus coagulans strain which improves the FCR of poultry by at least 5% when fed to poultry Bacillus coagulans is not fed to.
If the Bacillus coagulans strain taught by Hung is the claimed Bacillus coagulans strain deposited under Accession No. NITE BP-01693 and referred to in the instant disclosure as CP3425 then Hung’s method meets the limitation of feeding the poultry strain CP3425 (International Accession Number NITE BP-01693) regardless of whether Hung calls the strain CP3425 or recognizes that it is deposited as NITE BP-01693.
The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not Applicants' cells differ and, if so, to what extent, from that discussed in the references. Therefore, with the showing of the references, the burden of establishing non-obviousness or lack of anticipation by objective evidence is shifted to Applicants. Note specifically that on the current record overcoming such a clear holding is factual proof that the rejection is in error. See MPEP § 2112, disclosing that once a proper holding is made, the burden shifts to applicant to demonstrate an unobvious difference between the claims and the prior art. See also, In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) ("the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product"). 
Further, MPEP 2112 states: [T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on "inherency' under 35 U.S.C. 102, on "prima facie obviousness' under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted]." The burden of proof is similar to that In re Fitzgerald, 619 F. 2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (itself quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 - 34 (CCPA 1977)).
Hung teaches that the Bacillus coagulans was fed at concentrations higher (e.g. 1.6 x 107 cfu BC 7050/g of feed) than that claimed (5.0 x 102 – 1.0 x 107 cfu/g of feed); however, Hung’s results would suggest that effect of the Bacillus coagulans on the feed conversion ratio has reached maximum effect before even the lowest dose administered in Hung because the improvement to the FCR is greatest with 1.6 x 107 cfu BC 7050 (the lowest concentration administered) and slightly decreases with additional Bacillus coagulans.  Hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to decrease the concentration of Bacillus coagulans to optimize the improvement to the FCR (i.e. the concentration of Bacillus coagulans ATCC 7050 in the feed is a result effective variable wherein decreasing the concentration of Bacillus coagulans ATCC 7050 in the feed would optimize FCR improvement and most efficiently utilize the bacteria) and would arrive at the claimed concentrations of Bacillus coagulans per g of feed; therefore, claims 1 and 17 are prima facie obvious.  See also MPEP 2144.05 II.A. “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%)".
Regarding claims 4 and 19, Hung teaches that the BC is fed with a finisher feed (p. 875, “Experimental diets”; Table 1); therefore, claims 4 and 19 are prima facie obvious.
Regarding claims 5 and 20, Hung teaches that the chickens are broiler chickens (at Title), i.e. for meat food; therefore, claims 5 and 20 are prima facie obvious.
Regarding claims 12 and 27, Hung teaches that their method improved the FCR by 10.3%, 8% and 8.6%. i.e. by at least 7-10% when compared with control that the Bacillus coagulans is not fed to at the finisher feeding stage; therefore, claims 12 and 27 are prima facie obvious.

Claims 1, 4-10, 12, 17, 19-25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Hung et al., 2012 (NPL cite B7, IDS, 3/28/2019; herein “Hung”) in view of Iwanami et al., US Patent 4919936, issued 4/24/1990 (cite A3, IDS, 6/20/2016; herein “Iwanami”) and Uesugi et al., US 20150079059 (cite A2, IDS, 6/20/2016; herein “Uesugi”).
Hung teaches methods of growing poultry (broiler chickens), i.e. a method for breeding poultry, wherein the feed conversion ratio (FCR) of the birds is improved (Abst.), i.e. a method for improving a FCR of poultry, the method comprising feeding Bacillus coagulans strain ATCC 7050 (BC) to the poultry at a late stage of poultry production, i.e. from 22-42 days which includes the finisher feeding stage of poultry 
Hung’s method fed the chickens 0.1, 0.2 or 0.25 g of B. coagulans strain ATCC 7050 per kg feed (p. 875, “Experimental diets”; Tables 1 and 2) wherein the B. coagulans (BC 7050) had a titer of 1 x 1011.2 cfu/g (Ibid.) which is 1.6 x 1011 cfu/g of B. coagulans 7050; hence, the chickens in the group labeled “B coagulans (0.1 g/kg)” were fed 1.6 x 107 cfu BC 7050/g of feed (1.6 x 1011 cfu of BC 7050 in 1000.1 grams of feed = 1.6 x 107 cfu BC 7050/g of feed), the chickens in the group labeled “B coagulans (0.2 g/kg)” were fed 3.2 x 107 cfu BC 7050/g of feed, and the chickens in the group labeled “B coagulans (0.25 g/kg)” were fed 4.0 x 107 cfu BC 7050/g of feed.  The BC is fed with a finisher feed (p. 875, “Experimental diets”; Table 1).  The chickens are broiler chickens (Abst.), i.e. intended as meat food.
The improvement in FCR seen in the broiler chickens fed Bacillus coagulans 7050 at a finisher feeding stage of poultry production is presented in Table 2 of Hung.  
Table 2 of Hung shows that the poultry receiving 1.6 x 107 cfu BC 7050/g of feed had an FCR improvement ((difference between experimental and control FCR)/control FCR) of 10.3%, the poultry receiving 3.2 x 107 cfu BC 7050/g of feed had an FCR improvement of 8% and the poultry receiving 4.0 x 107 cfu BC 7050/g of feed had an FCR improvement of 8.6%; thus, in the method of Hung, feeding the poultry Bacillus coagulans strain ATCC 7050 at the finisher feeding stage of poultry production improves the FCR by at least 7-10% when compared with control that Bacillus coagulans is not fed to, at the finisher feeding stage.
Bacillus coagulans was fed at concentrations higher (e.g. 1.6 x 107 cfu BC 7050/g of feed) than that claimed (5.0 x 102 – 1.0 x 107 cfu/g of feed); however, Hung’s results would suggest that effect of the Bacillus coagulans on the feed conversion ratio has reached maximum effect before even the lowest dose administered in Hung because the improvement to the FCR is greatest with 1.6 x 107 cfu BC 7050 (the lowest concentration administered) and slightly decreases with additional Bacillus coagulans.  Hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to decrease the concentration of Bacillus coagulans to optimize the improvement to the FCR (i.e. the concentration of Bacillus coagulans ATCC 7050 in the feed is a result effective variable wherein decreasing the concentration of Bacillus coagulans ATCC 7050 in the feed would optimize FCR improvement and most efficiently utilize the bacteria) and would arrive at the claimed concentrations of Bacillus coagulans per g of feed.  See also MPEP 2144.05 II.A. “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%)".
Bacillus coagulans (BC) into the feed and teaches that the BC acts as an antibiotic agent which has the potential to control farm animal pathogens; thus, the BC could replace the dependence on antibiotics in the poultry feed which has been used in the past to improve production efficiency of the poultry (p. 874, ¶1-3).
Hung doesn’t teach that the BC strain is strain CP3425; however, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to use BC strain CP3425 as evidenced by Uesugi.
Uesugi teaches that Bacillus coagulans has an antibiotic effect on harmful bacteria (Abst.) wherein the Bacillus coagulans is strain CP3425 [0052].  A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to use Bacillus coagulans CP3425 in the method made obvious by Hung because Hung teaches that Bacillus coagulans effective for improving FCR in poultry when added to their feed may be effective because of its function as an antibiotic against farm animal pathogens and Uesugi teaches that Bacillus coagulans CP3425 is a strain of Bacillus coagulans which sterilizes harmful bacteria (i.e. functions as an antibiotic against farm animal pathogens); hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the substitution of the BC in Hung’s method with Bacillus coagulans strain CP3425 taught by Uesugi to sterilize harmful bacteria would improve the FCR of the poultry to which it was administered at the finisher feeding stage with a reasonable expectation of success; therefore, claims 1, 4-5, 12, 17, 19-20 and 27 are prima facie obvious.
prima facie obvious.
Regarding claims 5 and 20, Hung teaches that the chickens are broiler chickens (at Title), i.e. for meat food; therefore, claims 5 and 20 are prima facie obvious.
Regarding claims 12 and 27, Hung teaches that their method improved the FCR by 10.3%, 8% and 8.6%. i.e. by at least 7-10% when compared with control that the Bacillus coagulans is not fed to at the finisher feeding stage; therefore, claims 12 and 27 are prima facie obvious.
The method of breeding poultry made obvious by Hung in view of Uesugi wherein the feed conversion ratio (FCR) of the birds is improved, i.e. a method for improving a FCR of poultry, comprises feeding Bacillus coagulans (BC) strain CP3425 to the poultry at a late stage of poultry production, i.e. from 22-42 days.  Hung doesn’t specifically teach using another probiotic; however, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to incorporate Bacillus subtilis (BS) into the feed in addition to the BC taught by Hung as evidenced by Iwanami teaching improved FCR in poultry by the addition of BS to the feed and the consideration that “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose .... [T]he idea of combining them flows logically from their having been individually taught in the prior art." MPEP § 2144.06 (I)
Bacillus subtilis (BS) strain C-3102 to the poultry (col. 2, l. 59 – col. 3, l. 9) over a period encompassing the late stage of poultry production, i.e. from 2-58 days (Example 3, col. 4, l. 62 – col. 5, l. 31; Tables 5 and 6) wherein the FCR was improved by 4.8% (FCR of control = 2.31 and FCR with Bacillus subtilis = 2.20 in Table 6; (2.31-2.20)/2.31 = 4.8%).  Hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to practice the methods of breeding poultry or methods for improving a FCR in poultry made obvious by Hung in view of Uesugi comprising feeding broiler chickens BS strain C-3102 to the poultry over a period encompassing the late stage of poultry production.
Because it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose (MPEP § 2144.06 (I)), a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to practice the method made obvious by Hung in view of Uesugi and Iwanami with feed compositions comprising both Bacillus coagulans strain CP3425 and Bacillus subtilis strain C-3102 to improve the feed conversion ratio of the birds because feed compositions individually comprising either Bacillus coagulans or Bacillus subtilis strain C-3102 are effective as feed compositions which improve the feed conversion ratio of the birds; therefore, claims 6-8 and 21-23 are prima facie obvious.  Iwanami teaches feeding the birds the feed compositions comprising Bacillus subtilis Bacillus subtilis strain C-3102 from the neonatal stage of poultry production; therefore, claims 9-10 and 24-25 are prima facie obvious.

Response to Arguments
Applicant's arguments filed 5/28/2021 have been fully considered but they are not persuasive.  Arguments of the Applicant’s Response on pp. 6-9 regarding the rejections under 35 U.S.C. §§ 112(a), 112(b) and 102(a)(1) are moot as the rejections have been withdrawn.  Regarding the rejection of 1, 4-5, 12, 17, 19-20 and 27 under 35 U.S.C. 103 over Hung, Applicant presents the same arguments presented in the Declaration received 5/28/2021.  Neither Applicant nor Declarant argues that the results of Hung are in error nor provide convincing evidence that the method of Hung does not make obvious the methods of claims 1, 4-5, 12, 17, 19-20 and 27.  Rather, Applicant and Declarant offer the opinion that the poultry in Hung were raised in less cramped conditions where access to feed and water was less impeded, and there was less interference between chickens; hence, the healthier conditions of Hung allowed for the increased FCR in Hung (Declaration, pp. 2-6, Remarks, pp. 9-13; alleging that Hung affords about 1.8 ft2 per chicken (0.17 m2) while commercial production is done at 0.75 2 (0.07 – 0.09 m2)).  Applicant and Declarant then assert that because the chickens in Hung were raised in healthier conditions, that Hung is unsuitable as a comparative reference for assessing the effects of the present method claims.  There is no limitation in the instant claims drawn to the density at which the poultry is raised.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the density at which the chickens were raised) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Hence, the argument that the rejection under 35 U.S.C. 103 over Hung is somehow invalid because Hung raises their animals in more humane conditions is thoroughly unpersuasive.
Applicants argue that there is no motivation to combine Uesugi with Hung (p. 14).  This is unpersuasive because Hung teaches methods of improving poultry FCR by incorporating Bacillus coagulans (BC) into the feed and teaches that the BC acts as an antibiotic agent which has the potential to control farm animal pathogens (p. 874, ¶1-3) and Uesugi teaches that Bacillus coagulans has an antibiotic effect on harmful bacteria (Abst.) wherein the Bacillus coagulans is strain CP3425 [0052].  A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to use Bacillus coagulans CP3425 in the method made obvious by Hung because Hung teaches that Bacillus coagulans effective for improving FCR in poultry when added to their feed may be effective because of its function as an antibiotic against farm animal pathogens and Uesugi teaches that Bacillus coagulans CP3425 is Bacillus coagulans which sterilizes harmful bacteria (i.e. functions as an antibiotic against farm animal pathogens); hence, a person of ordinary skill in the art at the time of filing would have found it obvious that the substitution of the BC in Hung’s method with Bacillus coagulans strain CP3425 taught by Uesugi to sterilize harmful bacteria would improve the FCR of the poultry to which it was administered at the finisher feeding stage with a reasonable expectation of success.
The rejections of claims 1, 4-5, 12, 17, 19-20 and 27 under 35 U.S.C. 103 over Hung and the rejection of claims 1, 4-10, 12, 17, 19-25 and 27 under 35 U.S.C. 103 over Hung in view of Iwanami and Uesugi are maintained with modification to address claim amendments and for clarity.

Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trent R Clarke whose telephone number is (571)272-2904.  The examiner can normally be reached on M-F 10-7 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRENT R CLARKE/           Examiner, Art Unit 1651                                                                                                                                                                                             
/DAVID W BERKE-SCHLESSEL/           Primary Examiner, Art Unit 1651